Were I of the opinion that on the record there was sufficient evidence, though in direct conflict, to support the finding of the commission as to the cause of death and of the award made, I should readily concur even though I were of the opinion that the finding and the award were against what appears to be the fair preponderance of the evidence.
The deceased died of a cerebral hemorrhage or cerebral embolus 8 or 9 months after the accident. True, Dr. Hughes expressed the opinion that death was due to the accident or that the accident contributed thereto on the theory that a sugar beet or beets falling 10 or 12 feet and striking the neck of the deceased or the base of the neck between his shoulders caused a concussion and inflammation of the spinal cord from which the hemorrhage or embolus resulted.
In my judgment, no substantial reasons were given to support such an opinion, or reasonably to lead to the conclusion, or to justify a finding that it was fairly probable that the accident was the cause of or contributed to the death. That the accident could have caused the death does not suffice; it fairly must be made to appear that it was the cause of death. It certainly ought to require something more than a mere expressed opinion to show how a beet or beets falling 10 or 12 feet and striking the neck of the deceased or between his shoulders at the base of the neck, causing a concussion and inflammation of the spinal cord, may and in all probability did result in a cerebral hemorrhage or cerebral embolus causing death. That, in my opinion, is not shown. *Page 202